Title: To Alexander Hamilton from Ebenezer Stevens, 21 June 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


New York, June 21, 1799. Encloses the “extract of a letter” from James McHenry concerning Joseph F. Mangin’s accounts, which reads: “When General Hamilton was here, we examined my letter to you, respecting the pay of the Engineer which you employed. He found it sufficiently explicit. You will receive from him an explanation which I hope will enable you to settle finally his Account.” Asks Hamilton to “give orders to make a settlement with” Mangin.
